DETAILED ACTION
	The response filed September 29, 2022 has been entered. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (EP 2,836,095 B1).
Regarding claims 1 and 12, Park discloses metallic foil nail appliques (title) and teaches an adhesive section (see Fig. 1; first adhesive layer 14, base coat 16, and second adhesive layer 18). The second adhesive layer 18 includes an adhesive substance that may be cured by exposure to ultraviolet radiation ([0008]). The UV adhesive layer 18 may include any of a broad range of materials that cure to a gelled or tacky state after an initial exposure to ultraviolet light ([0012]). Park also teaches a top coat of a clear nail enamel 22 ([0008]).
Park does not expressly teach the light-curable composition is configured to transition from a semi-cured state to a cured state. However, Park teaches the UV adhesive layer can be cured to a gelled or tacky state after an initial exposure to UV light. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to complete curing with further exposure to UV light.
As to claims 2 and 3, Park teaches the top coat 22 is made from a clear enamel, and the nail enamel may be of a UV-curable type ([0011]). The two compositions are different, as one is an adhesive and the other is an enamel.
As to claim 4, Park teaches the user applied the adhesive layer 14 to the nail ([0022]).
As to claim 5, Park teaches the clear coat may include additives, such as glitter or mica chips, to enhance the appearance ([0011]). 
As to claims 6 and 7, Park teaches the top coat 22 can include a single layer or multiple layers of nail enamel ([0019]).
As to claim 8, Park teaches the top coat may be transparent ([0011]).
As to claim 9, Park teaches a foil layer 20 ([0008]), which reads on strengthening section.
As to claim 10, Park teaches additives may be added to enhance appearance ([0011]). Fabrics such as silk or linen are materials that are well known to enhance appearance.
As to claim 11, Park teaches the clear coat may include a color ([0011]).
As to claims 12-15 and 17, Park teaches a UV adhesive layer comprising 10-25% PU resin, 1-25% epoxy resin, 1-20% polyacrylate resin, and 1-10% photoinitiators and stabilizers ([0012]).
As to claim 16, plasticizers, additives, and dispersants such as surfactants are well known in the artificial nail art.
As to claim 18, Park does not expressly teach the specific properties claimed. However, there would be a reasonable expectation that the properties would be substantially similar because the compositions are substantially similar and are used for the same purpose.
As to claim 19, Park does not require a pre-formed hard plastic.
As to claim 20, see Park, Fig. 2.

Response to Arguments
Applicant's have been fully considered but are not found persuasive.
Applicant argues that Park is silent as to “an adhesive section comprising a light-curable composition in a semi-cured state.”
As stated in the rejection, Park teaches an initial exposure to UV light causes the adhesive to be cured to a gelled or tacky state. One of ordinary skill in the art would appreciate that “initial exposure to UV light” would be in contrast to a “final” or “further” exposure to UV light.
Furthermore, Park also teaches heating to partially cure ([0019]) followed by UV curing ([0019]).
Park teaches partially curing with initial exposure to UV light and partially curing with heating, followed by UV radiation. Both of these would read on a semi-cured state.
Therefore, Applicant’s argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746